        Case 1:19-cv-04355-LGS-GWG Document 364 Filed 06/08/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES SECURITIES AND                                 :
 EXCHANGE COMMISSION,                                         :   19 Civ. 4355 (LGS)
                                              Plaintiff,      :
                                                              :   AMENDED ORDER
                            -against-                         :
                                                              :
 COLLECTOR’S COFFEE INC., et al.,                             :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, on May 20, 2020, Defendant Collector's Coffee, Inc. filed a pre-motion letter

seeking to move to dismiss and to strike portions of the Amended Complaint (Dkt. No 345). On

May 27, 2020, the SEC filed a letter response (Dkt. No. 349). On May 29, 2020, a briefing

schedule was set (Dkt. No. 352);

         WHEREAS, on June 2, 2020, Defendant Kontilai was granted leave to join Defendant

Collector's Coffee, Inc.’s motion to strike portions of the complaint and was directed to file any

pre-motion letter seeking leave to file a motion for judgment on the pleadings by June 5, 2020

(Dkt. No. 359);

         WHEREAS, on June 5, 2020, Defendant Kontilai filed a pre-motion letter seeking leave

to file a motion for judgment on the pleadings as to Count V (Dkt. No. 363). It is hereby

         ORDERED that Defendant Collector's Coffee, Inc. and Defendant Kontilai shall file a

consolidated motion to dismiss, motion for judgment on the pleadings and to strike according to

the following schedule:

    •    By June 26, 2020, Defendant Collector's Coffee, Inc. and Defendant Kontilai shall file

         the motions, the consolidated memorandum of law for which shall not exceed thirty (30)

         pages;
       Case 1:19-cv-04355-LGS-GWG Document 364 Filed 06/08/20 Page 2 of 2


   •      By July 24, 2020, the SEC shall file its opposition to Defendants’ motions, not to exceed

          thirty (30) pages;

   •      By August 3, 2020, Defendants shall file any reply, not to exceed fifteen (15) pages.

The parties shall otherwise comply with the Court’s Individual Rules in filing their motion

papers.

          The Court’s Order at Dkt. No. 352 is accordingly vacated. The SEC need not file a letter

response to Defendant Kontilai’s pre-motion letter at Dkt. No. 363.

Dated: June 8, 2020
       New York, New York




                                                   2
